IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


US COAL CORPORATION AND GRATIAN            : No. 44 WAL 2020
YATSEVITCH, III,                           :
                                           :
                   Petitioner              : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                                           :
             v.                            :
                                           :
                                           :
BRIAN RAY DINNING, STEPHEN                 :
DINNING, DAVID LYNN DINNING, D.L.          :
DINNING CO., LLC, FBR CAPITAL              :
MARKETS & CO., FBR & CO., AK COAL          :
RESOURCES, INC., FORMERLY KNOWN            :
AS SOLAR FUEL COMPANY, INC., AND           :
AK STEEL CORPORATION,                      :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of July, 2020, the Petition for Allowance of Appeal is

DENIED.